Citation Nr: 0632045	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-26 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES


1. Entitlement to a rating higher than 10 percent for 
service-connected tinnitus.

2. Whether there was clear and unmistakable error in a rating 
decision in June 1999, assigning an initial rating of 10 
percent for tinnitus.  



REPRESENTATION

Veteran represented by:	South Dakota Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1962 to October 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1. The 10 percent rating currently in effect is the maximum 
schedular rating for tinnitus, whether it is perceived in one 
ear or each ear; factors warranting an extraschedular rating 
are not shown. 

2. The veteran did not appeal a rating decision in June 1999, 
assigning an initial rating of 10 percent for tinnitus under 
Diagnostic Code 6260.  

3. The rating decision in June 1999, assigning an initial 
rating of 10 percent for tinnitus, did not contain clear and 
unmistakable error.  


CONCLUSIONS OF LAW

1. There is no legal basis for the assignment of a schedular 
rating higher than 10 percent for tinnitus.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(prior and subsequent to June 13, 2003); Smith v. Nicholson, 
19 Vet. App. 63 (2005) rev'd, 451 F.3d 1344 (Fed. Cir. 2006).  



2. The rating decision in June 1999, assigning an initial 
rating of 10 percent for tinnitus, became final and is 
accepted as correct in the absence of clear and unmistakable 
error.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104., 
3.105(a) (2006).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

The U. S. Court of Appeals for Veterans Claims has held that 
the statutory and regulatory provisions pertaining to VA's 
duty to notify and to assist do not apply to a claim if 
resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  

The Board finds that in the instant case the facts are not in 
dispute.  Resolution of the appeal is dependent on 
interpretation of the regulations pertaining to the 
assignment of a disability rating for tinnitus.  

With respect to the claim for a rating higher than 10 percent 
for tinnitus, because there is no reasonable possibility that 
further notice or assistance would aid in substantiating the 
claim, any deficiency as to VCAA compliance is rendered moot.  
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).  

With respect to the determination of whether clear and 
unmistakable error was present in the prior rating decision 
in January 1991, the VCAA does not apply. Livesay v. 
Principi, 15 Vet. App. 165 (2001) (holding that a litigant 
alleging clear and unmistakable error is not pursuing a claim 
for benefits, but rather is collaterally attacking a final 
decision).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In a rating decision in June 1999, the RO granted service 
connection for tinnitus and assigned an initial 10 percent 
rating under Diagnostic Code 6260. 

In July 1999, the RO notified the veteran by letter of the 
rating decision and of his procedural and appellate rights, 
but he did not appeal the initial 10 percent rating for 
decision.  By operation of law, the unappealed rating 
decision became final. 

In February 2003, the veteran filed the current claim for 
increase for tinnitus, seeking a separate 10 percent rating 
for tinnitus in each ear, and he alleged that there was clear 
and unmistakable error in the June 1999 rating decision 
because a separate 10 percent rating for each ear was not 
assigned. 

Analysis

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Tinnitus is evaluated under DC 6260, which was revised 
effective June 13, 2003, in part to clarify existing VA 
practice that only a single 10 percent rating is assigned for 
tinnitus, whether tinnitus is perceived as being in one ear 
or each ear or in the head.  38 C.F.R. § 4.87, DC 6260, note 
2 (2006).  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003, versions of DC 6260 required 
the assignment of a separate, 10 percent rating for tinnitus 
in each ear.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit).  

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit reversed the CAVC decision in Smith, and 
affirmed VA's long-standing interpretation of pre-June 13, 
2003, DC 6260 as authorizing only a single 10 percent rating 
for tinnitus, whether perceived as unilateral or bilateral.  
The Federal Circuit explained that an agency's interpretation 
of its own regulations was entitled to substantial deference 
by the courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  The Federal 
Circuit then found that there was a lack of evidence in the 
record suggesting that VA's interpretation of 38 C.F.R. 
§ 4.25(b) and DC 6260 was plainly erroneous or inconsistent 
with the regulations, and concluded that the CAVC erred in 
not deferring to VA's interpretation.

In light of the foregoing, the Board concludes that the 
version of DC 6260 in effect prior to June 2003 precludes a 
schedular rating higher than 10 percent for tinnitus.  
Therefore, the veteran's claim for a separate 10 percent 
rating for each ear for his service-connected tinnitus must 
be denied under both the old and current versions of DC 6260.  

As the service-connected tinnitus has been assigned the 
maximum schedular rating available for tinnitus by regulation 
and DC 6260, which has been upheld by the U.S. Court of 
Appeals for the Federal Circuit, there is no legal basis upon 
which to award a separate, 10 percent rating for tinnitus, 
whether or not tinnitus is perceived in each ear.  As the 
disposition of this claim is based on interpretation of the 
law, and not the facts of the case, the claim must be denied 
based on a lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

Also, the record does not suggest that tinnitus requires 
frequent hospitalization or causes marked interference with 
employment or otherwise suggests that referral for an 
extraschedular consideration under 38 C.F.R. § 3.321 is 
indicated. 



Clear and Unmistakable Error 

Under 38 C.F.R. §§ 3.104, 3.105(a) (2006), a prior rating 
decision becomes final in the absence of clear and 
unmistakable error.     

For there to be clear and unmistakable error, either the 
correct facts, as they were known at the time, were not 
before the RO, which requires more than a simple allegation 
or disagreement as to how the facts were weighed or 
evaluated, or the law or regulations extant at that time were 
incorrectly applied.  Further, the error must be undebatable 
so that reasonable minds could only conclude that the 
original decision was fatally flawed and of the sort which if 
it had not been made would manifestly change the outcome.  
Russell v. Principi, 3 Vet. App. 310, 313 (1992); Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); and Mason v. Brown, 8 
Vet. App. 44, 51 (1995).  

As the Federal Circuit has held that deference must be given 
to the VA's interpretation of 38 C.F.R. § 4.87, Diagnostic 
Code 6260, which VA has construed as limiting a veteran to a 
single disability rating for tinnitus, regardless of whether 
tinnitus is perceived in one ear or each ear, there is no 
legal basis upon which to award a separate 10 percent rating 
for tinnitus in each ear. 

In the rating decision in June 1999, the RO assigned an 
initial 10 percent rating for tinnitus, the maximum schedular 
rating available under the applicable regulations, and 
correctly applied the prevailing legal authority.  

Here, as a matter of law, a rating higher than 10 percent for 
tinnitus, whether tinnitus is perceived as being in one ear 
or each ear, was not provided for under DC 6260 as 
interpreted by VA and VA's interpretation has been upheld by 
the Federal Circuit as discussed above.  For this reason, the 
rating decision in June 1999, assigning a 10 percent rating 
for tinnitus, did not constitute clear and unmistakable error 
of fact or law. 

                                                                      
(The ORDER follows on the next page.) 




ORDER

A rating higher than 10 percent for tinnitus is denied.  

Clear and unmistakable error in the rating decision in June 
1999, assigning a 10 percent rating for tinnitus, is not 
established, and the appeal of the issue of clear and 
unmistakable error is denied.





____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


